Exhibit 10.18
WRIGHT MEDICAL GROUP, INC.
Phantom Stock Unit Grant Agreement
(Non-US Grantees)
Award Granted to (“Grantee”):
Grant Date:
Number of Units (“Units”):
     THIS PHANTOM STOCK UNIT GRANT AGREEMENT (the “Agreement”) including any
country-specific appendix hereto, is made as of the Grant Date by and between
Wright Medical Group, Inc., a Delaware corporation with its principal place of
business at 5677 Airline Road, Arlington, Tennessee 38002 (the “Company”) and
Grantee pursuant to the Wright Medical Group, Inc. 1999 Equity Incentive Plan,
as amended from time to time (the “Plan”) and which is hereby incorporated by
reference.
     WHEREAS, Grantee is associated with the Company or its affiliate as an
employee; and
     WHEREAS, the Compensation Committee of the Company’s Board of Directors
(the “Committee”) has authorized that Grantee be granted Phantom Stock Units
(“Units”) that upon vesting will be converted to shares of the Company’s Common
Stock (“Stock”) subject to the restrictions stated below;
     NOW, THEREFORE, the parties agree as follows:

1.   Grant of Units. Subject to the terms and conditions of this Agreement and
the Plan, the Company hereby grants Units to Grantee.   2.   Vesting Schedule.
The Units shall vest as to one-fourth (1/4) of the Units on the first
anniversary of the Grant Date, and as to an additional one-fourth (1/4) on each
succeeding anniversary thereof. Provided, however, that Grantee’s ability to
vest in any Units is specifically conditioned upon Grantee’s continued active
service in any capacity for the Company or any controlled group member of the
Company (within the contemplation of U.S. Internal Revenue Code section 414(b)
or (c)) until the vesting event. Notwithstanding the foregoing conditional
annual vesting schedule, the interest of Grantee in the Units shall vest as to:

  2.1.   100% of the then unvested Units upon a Change of Control. For purposes
of this Agreement, a “Change of Control” shall mean the first to occur on or
after the Grant Date of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a
fully diluted basis) of either (A) the then outstanding shares of Stock, taking
into account as outstanding for this purpose such Stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such Stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by the Company or any
“affiliate” of the Company, within the meaning of 17 U.S. C.F.R. § 230.405 (an
“Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (z) any
acquisition by any corporation or business entity pursuant to a transaction
which complies with clauses (A) and (B) of subsection (a) of this Section 2.1
(persons and entities described in clauses (x), (y), and (z) being referred to
herein as “Permitted Holders”);

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 2
(b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any Permitted Holder) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination;
(c) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(d) The sale of at least 80% of the assets of the Company to an unrelated party,
or completion of a transaction having a similar effect; or
(e) The individuals who on the date of this Agreement constitute the Company’s
Board of Directors thereafter cease to constitute at least a majority thereof;
provided that any person becoming a member of the Board of Directors subsequent
to the date of this Agreement and whose election or nomination was approved by a
vote of at least two-thirds of the directors who then comprised the Board of
Directors immediately prior to such vote shall be considered a member of the
Board of Directors on the date of this Agreement.

  2.2.   100% of the unvested Units upon Grantee’s death.

3.   Conversion into Stock.

  3.1   Subject to Sections 3.6 and 4 below, shares of Stock will be issued and
become free of restrictions as soon as practicable following vesting of the
Units, provided that Grantee has satisfied all Tax-Related Items as defined in
Section 5 of this Agreement and Grantee has completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the shares of Stock. In no event shall
the Company issue the shares of Stock later than March 15 of the calendar year
which begins after the calendar year in which the vesting event occurs, unless
Grantee fails to satisfy the foregoing conditions for delivery not fewer than
seven (7) days before such date, in which event all such shares of Stock shall
be forfeited.     3.2   The shares of Stock will be issued (i) in the event of
Grantee’s death, in the name of Grantee’s estate, (ii) a legally designated
guardian or representative if Grantee is legally incompetent, or

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 3

      (iii) otherwise, to Grantee, and may be effected by recording shares on
the stock records of the Company or by crediting shares in an account
established on Grantee’s behalf with a brokerage firm or other custodian, in
each case determined by the Company in its discretion.     3.3   Each Unit will
be converted into one (1) share of Stock.     3.4   In no event shall the
Company be obligated to issue fractional shares.     3.5   In no event shall the
Company settle the conversion of Units with cash, nor shall any dividend
equivalents or interest thereon be credited with respect to the Units.     3.6  
Not withstanding the foregoing,

(a) the Company shall not be obligated to deliver any shares of Stock during any
period the Company determines that the conversion of a Unit or the delivery of
shares hereunder would violate any laws of the United States or Grantee’s
country of residence or employment and/or may issue shares subject to any
restrictive legends that, as determined by the Company’s counsel, is necessary
to comply with securities or other regulatory requirements, and
(b) the date on which the shares are issued may include a delay in order to
provide the Company such time as it determines appropriate to address
Tax-Related Items and other administrative matters.

  3.7   Grantee will have rights of a stockholder of Stock only after the shares
of Stock have been issued to Grantee following vesting of his Units and
satisfaction of all other conditions to the issuance of those shares as set
forth in the Agreement. Units shall not entitle Grantee to any rights of a
stockholder of Stock and there are no voting or dividend rights with respect to
the Units. Units shall remain terminable pursuant to this Agreement at all times
until they vest and convert to shares of Stock. Notwithstanding the foregoing,
in the event of a stock dividend, stock split, or other change in the Stock, the
number of shares of Stock that each unvested Unit is convertible into shall be
proportionately increased or decreased, as the case may be.

4.   Restrictions.

  4.1.   The Units granted hereunder may not be sold, pledged or otherwise
transferred in any way whether by operation of law or otherwise, and may not be
subject to execution, attachment or similar process. Any attempt to sell, pledge
or otherwise transfer the Units other than as permitted above, shall be void and
unenforceable.     4.2.   Units that have not yet vested at the time Grantee
ceases providing substantial active services in any capacity for the Company or
any such controlled group member, as described in U.S. Internal Revenue Code
Section 414(b) or (c), shall be forfeited by Grantee.     4.3.   By accepting
the Units, Grantee represents and agrees for himself and his transferees
(whether by will or the laws of descent and distribution) that:

(a) For the period commencing on the Grant Date and ending on the first
anniversary of the termination of Grantee’s active employment (such period is
hereinafter referred to as the “Covenant Period”), with respect to any Country
in which the Company is engaged in business during Grantee’s employment with the
Company, Grantee shall not participate or engage, directly or indirectly, for
himself or on behalf of or in conjunction with any person, partnership,
corporation or other entity, whether as an employee, agent, officer, director,
stockholder, partner, joint venturer, investor or otherwise, in any business
activities if such activity consists of any activity undertaken or expressly
planned to be undertaken by the Company or any of its subsidiaries or by Grantee
at any time during Grantee’s employment.

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 4
(b) Except with the Company’s prior written approval or as may otherwise be
required by law or legal process, Grantee shall not disclose any material or
information which is confidential to the Company or its subsidiaries and not in
the public domain or generally known in the industry, whether tangible or
intangible, made available, disclosed or otherwise known to Grantee as a result
of his employment with the Company.
(c) During the Covenant Period, Grantee shall not attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Company or its subsidiaries to give up, or to not commence, employment or
a business relationship with the Company.

  4.4.   The Company shall have the right, but not the obligation, to purchase
and acquire from Grantee any or all of the Stock (the “Repurchased Stock”)
received pursuant to any vested Units if the Committee reasonably determines
that Grantee has violated the covenants set forth in this Agreement or Grantee’s
active employment is terminated or could have been terminated for Cause (as
defined in the Plan). The Company may exercise the right granted to it under
this Section 4.4 by delivering written notice to Grantee stating that the
Company is exercising the repurchase right granted to it under this Section 4.4.
The delivery of such notice by the Company to Grantee shall constitute a binding
commitment of the Company to purchase and acquire all of the Repurchased Stock.
The total purchase price for the Repurchased Stock shall be delivered to the
Grantee against delivery by Grantee of certificates evidencing the Repurchased
Stock no later than 30 days after the delivery of the election notice by the
Company. The price per share of the Repurchased Stock shall be the lesser of
(1) the Fair Market Value (as defined in the Plan) of the Repurchased Stock on
the date of the Company’s delivery of its written notice to Grantee or (2) the
Fair Market Value of the Repurchased Stock on the date that the Units related to
the Repurchased Stock vested to the Grantee.     4.5.   The Company shall have
the right, but not the obligation, to cancel any or all of the unvested Units if
the Committee reasonably determines that Grantee has violated the covenants set
forth in this Agreement. The Company may exercise the right granted to it under
this Section 4.5 by delivering a written notice to Grantee stating that the
Company is exercising the cancellation right granted to it under this
Section 4.5.     4.6.   The parties intend the restrictions in Section 4.3, 4.4
or 4.5 to be completely severable and independent, and any invalidity or
unenforceability of any one or more such restrictions shall not render invalid
or unenforceable any one or more restrictions.

5.   Responsibility for Taxes. Regardless of any action the Company or Grantee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
Grantee’s participation in the Plan and legally applicable to Grantee or deemed
by the Company or the Employer to be an appropriate charge to Grantee even if
technically due by the Company or the Employer (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Grantee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. Grantee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Units,
including, but not limited to, the grant, vesting or conversion of the Units,
the issuance of shares of Stock upon conversion of the Units, the subsequent
sale of shares of Stock issued or to be issued upon conversion of the Units and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Units to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Grantee has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, Grantee acknowledges that the Company and/or the Employer (or
former

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 5

    employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

    Prior to any relevant taxable or tax withholding event, as applicable,
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

(a) withholding from Grantee’s wages or other cash compensation paid to Grantee
by the Company and/or the Employer; or
(b) selling and withholding from proceeds of the sale such number of shares of
Stock to be issued to Grantee upon conversion of the Units necessary to satisfy
the obligations with regard to all Tax-Related Items and any broker’s commission
related to the sale, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Grantee’s behalf pursuant to this authorization); or
(c) withholding of shares of Stock to be issued to Grantee upon conversion of
the Units.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes, Grantee
is deemed to have been issued the full number of shares of Stock subject to the
vested Units, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Grantee’s participation in the Plan.
Grantee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of Grantee’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
shares of Stock or the proceeds of the sale of shares of Stock, if Grantee fails
to comply with his or her obligations in connection with the Tax-Related Items.
Finally, Grantee represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
shares of Stock. Grantee and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of shares of Stock pursuant
to this Section, consistent with the affirmative defense to liability under
Section 10(b) of the Exchange Act of 1934 under Rule 10b5-1(c) promulgated under
the Exchange Act.

6.   Nature of Grant. In accepting the grant, Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b) the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted repeatedly in the past;
(c) all decisions with respect to future grants of Units, if any, will be at the
sole discretion of the Company;

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 6
(d) Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship at any time;
(e) Grantee is voluntarily participating in the Plan;
(f) the Units and the shares of Stock subject to the Units are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of
Grantee’s employment contract, if any;
(g) the Units and the shares of Stock subject to the Units are not intended to
replace any pension rights or compensation;
(h) the Units and the shares of Stock subject to the Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any subsidiary or affiliate of the Company;
(i) the grant of Units and Grantee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate of the Company;
(j) the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;
(k) in consideration of the grant of the Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Units resulting from
termination of Grantee’s employment with the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) or a
violation of the covenants and Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;
(l) in the event of termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in the Units under the
Plan, if any, will terminate effective as of the date that Grantee is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Units; and
(m) the Units and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

7.   No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying shares of Stock. Grantee is hereby advised to consult

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 7

    with his or her own personal tax, legal and financial advisors regarding
Grantee’s participation in the Plan before taking any action related to the
Plan.   8.   Data Privacy. Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this Agreement and any other Unit grant materials
by and among, as applicable, the Employer, the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Grantee’s participation in the Plan.       Grantee understands that the Company
and the Employer may hold certain personal information about Grantee, including,
but not limited to, Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Units or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).       Grantee understands that Data may be transferred to a stock
plan service provider as may be selected by the Company in the future, which
would assist the Company with the implementation, administration and management
of the Plan. Grantee understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Grantee’s country. Grantee understands that he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative. Grantee authorizes the Company
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Grantee’s participation
in the Plan. Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage Grantee’s participation in the
Plan. Grantee understands that Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that Grantee may contact his or her local human
resources representative.   9.   Governing Law. The grant of Units and the
provisions of this Agreement are governed by, and subject to, the laws of the
State of Delaware, without regard to the conflict of law provisions, as provided
in the Plan.       For purposes of litigating any dispute that arises under this
grant or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Tennessee, agree that such litigation shall be
conducted in the courts of Shelby County, Tennessee, or the federal courts for
the United States for the Western District of Tennessee, where this grant is
made and/or to be performed.   10.   Language. If Grantee has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

 



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 8

11.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.   12.   Severability. The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.   13.   Appendix.
Notwithstanding any provisions in this Agreement, the grant of Units shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for Grantee’s country. Moreover, if Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.   14.   Miscellaneous.

  14.1.   The Company reserves the right to impose other requirements on
Grantee’s participation in the Plan, on the Units and on any shares of Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.     14.2.   Any
notice required or permitted hereunder shall be given in writing and shall be
deemed effectively given upon delivery to Grantee at the address of Grantee then
on file with the Company.     14.3.   This Agreement, subject to the provisions
of the Appendix and Plan, constitutes the entire agreement of the parties with
respect to the subject matter hereof.

     This Agreement and the Units evidenced by this Agreement will not be
effective until an original signed Agreement is received by the Wright Medical
Group, Inc. Legal Department. Please print and sign this Agreement immediately,
then send the signed Agreement to the Wright Medical Group, Inc. Legal
Department as soon as possible.

 



--------------------------------------------------------------------------------



 



             
AGREED AND ACCEPTED:
           
 
            GRANTEE:   WRIGHT MEDICAL GROUP, INC.    
 
           
 
  By:        
 
     
 
   
 
      Jason P. Hood, Vice President,    
 
      General Counsel, and Secretary    

 



--------------------------------------------------------------------------------



 



APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF
WRIGHT MEDICAL GROUP, INC.
PHANTOM STOCK UNIT GRANT AGREEMENT
(NON U.S. GRANTEES)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Units
granted to Grantee under the Plan if Grantee resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
September 2008. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that Grantee not rely on the information in this
Appendix as the only source of information relating to the consequences of
Grantee’s participation in the Plan because the information may be out of date
at the time that the Units vest or Grantee sells Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to Grantee’s situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, the information contained herein may not be
applicable to Grantee.
BELGIUM
There are no country specific provisions.
CANADA
Notifications
French Language Provision. The following provisions will apply if Grantee is a
resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
Termination of Service. This provision replaces Section 6(l) of the Agreement:
In the event of the termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in Units under the Plan, if
any, will terminate effective as of the date that is the earlier of (1) the date
Grantee receives notice of termination of Service from the Company or the
Employer, or (2) the date Grantee is no longer actively providing Service,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law,

A-1



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 2
regulatory law and/or common law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Units.
Data Privacy. This provision supplements paragraph 8 of the Agreement:
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, any Parent, Subsidiary or Affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. Grantee further authorizes the Company and any Parent, Subsidiary or
Affiliate to record such information and to keep such information in Grantee’s
employee file.
FRANCE
There are no country specific terms.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Stock acquired under the Plan, the bank will make the report for Grantee. In
addition, Grantee must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
ITALY
Terms and Conditions
Data Privacy. This provision replaces in its entirety paragraph 8:
Grantee understands that the Employer and/or the Company may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Stock held and the details of all Units or any other
entitlement to Stock awarded, cancelled, exercised, vested, unvested or
outstanding (the “Data”) for the purpose of implementing, administering and
managing Grantee’s participation in the Plan. Grantee is aware that providing
the Company with Grantee’s Data is necessary for the performance of this
Agreement and that Grantee’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Grantee’s ability to participate in the Plan.
The Controller of personal data processing is [INSERT NAME AND CONTACT DETAILS
OF ITALIAN AFFILIATE]. Grantee understands that the Data may be transferred to
the Company or any of its Parent, Subsidiary or Affiliates, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any transfer required to a broker or other third party with whom
Stock acquired pursuant to the vesting of the Units or cash from the sale of
such Stock may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Grantee’s country. The processing activity,
including the transfer of Grantee’s personal data abroad, outside of the
European Union, as herein specified and pursuant to applicable laws and
regulations, does not require Grantee’s

A-2



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 3
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. Grantee understands that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations, with specific reference to D.lgs. 196/2003.
Grantee understands that Data will be held only as long as is required by law or
as necessary to implement, administer and manage Grantee’s participation in the
Plan. Grantee understands that pursuant to art.7 of D.lgs 196/2003, Grantee has
the right, including but not limited to, access, delete, update, request the
rectification of Grantee’s Data and cease, for legitimate reasons, the Data
processing. Furthermore, Grantee is aware that Grantee’s Data will not be used
for direct marketing purposes. In addition, the Data provided can be reviewed
and questions or complaints can be addressed by contacting a local
representative available at the following address: [INSERT].
Plan Document Acknowledgment. In accepting the Units, Grantee acknowledges that
Grantee has received a copy of the Plan and the Agreement and has reviewed the
Plan and the Agreement, including this Appendix, in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement, including
this Appendix. Grantee further acknowledges that Grantee has read and
specifically and expressly approves the following paragraphs of the Agreements:
Vesting Schedule, Conversion into Stock, Responsibility for Taxes, Nature of
Grant and Data Privacy.
Notifications
Exchange Control Information. Grantee is required to report in Grantee’s annual
tax return: (a) any transfers of cash or Stock to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; and (b) any foreign
investments or investments (including proceeds from the sale of Units acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. Grantee is
exempt from the formalities in (a) if the investments are made through an
authorized broker resident in Italy, as the broker will comply with the
reporting obligation on Grantee’s behalf.
JAPAN
There are no country specific provisions.
NETHERLANDS
Notifications
Insider-Trading Notification. Grantee should be aware of the Dutch
insider-trading rules, which may impact the sale of Stock issued to Grantee at
vesting and settlement of the Units. In particular, Grantee may be prohibited
from effectuating certain transactions involving Stock if Grantee has inside
information about the Company. If Grantee is uncertain whether the
insider-trading rules apply to Grantee, Grantee should consult Grantee’s
personal legal advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement paragraph 5 of the
Agreement:

A-3



--------------------------------------------------------------------------------



 



Phantom Stock Unit Grant Agreement
Page 4
Grantee agrees that if Grantee does not pay or the Employer or the Company does
not withhold from Grantee the full amount of Tax-Related Items that Grantee owes
due to the vesting of the Units, or the release or assignment of the Units for
consideration, or the receipt of any other benefit in connection with the Units
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by Grantee to the Employer, effective 90 days after the
Taxable Event. Grantee agrees that the loan will bear interest at the HM Revenue
and Custom’s official rate and will be immediately due and repayable by Grantee,
and the Company and/or the Employer may recover it at any time thereafter by
withholding the funds from salary, bonus or any other funds due to Grantee by
the Employer, by withholding in Stock issued upon vesting and settlement of the
Units or from the cash proceeds from the sale of Stock or by demanding cash or a
cheque from Grantee. Grantee also authorizes the Company to delay the issuance
of any Stock to Grantee unless and until the loan is repaid in full.
Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Grantee is an officer or executive director and
Tax-Related Items are not collected from or paid by Grantee within 90 days of
the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Grantee on which additional income tax and national
insurance contributions may be payable. Grantee acknowledges that the Company or
the Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
paragraph 5 of the Agreement.

A-4